     Case 3:17-cv-00295-JLS-BLM Document 37 Filed 04/30/19 PageID.480 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   VERACITY WIRELESS, INC.,                           Case No.: 17-CV-295 JLS (BLM)
12                                     Plaintiff,
                                                        ORDER GRANTING STIPULATED
13   v.                                                 MOTION TO DISMISS WITH
                                                        PREJUDICE
14   VIRTUAL FLEET MANAGEMENT,
     LLC, and DOES 1-20,
15                                                      (ECF No. 36)
                                    Defendants.
16
17
18         Presently before the Court is Plaintiff Veracity Wireless, Inc. and Defendant Virtual
19   Fleet Management, LLC’s Stipulated Motion to Dismiss with Prejudice (“Joint Mot.,” ECF
20   No. 36). Good cause appearing, the Court GRANTS the Joint Motion. As stipulated by
21   the Parties, this action is DISMISSED WITH PREJUDICE, with each party to bear its
22   own attorneys’ fees and costs. The Clerk of Court SHALL CLOSE the file.
23         IT IS SO ORDERED.
24
25   Dated: April 30, 2019
26
27
28

                                                    1
                                                                              17-CV-295 JLS (BLM)
